Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00323-CR

                                   Rosa Anita MORENO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 15, Bexar County, Texas
                                  Trial Court No. 642167
                          Honorable Melissa Vara, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 29, 2022.


                                              _____________________________
                                              Lori I. Valenzuela, Justice